Mr. Justice Trunkey
delivered the opinion of the court,
*313The learned judge of the Common Pleas so fairly submitted the case to the jury that the plaintiffs in error have no cause of complaint, except to so much of the charge as relates to the liability of defendants below for the value of the boats, if they were not returned within the time fixed by the contract, or if no date was named, then within a reasonable time.
For present purposes, it must be taken as established by the verdict, under the instructions of the court, that the defendants were bound by contract made in June 1872 to return the boats to Louisville, either within sixty days or a reasonable time, which they failed to do; that on December 27th 1872, the boats were swept away by an extraordinary ice-flood, and at that date there was no want of care on part of defendants, and “ so far as their being carried away at that particular time the loss would be what is known in law as the act of God;” that if there was default on the part of defendants which would entitle thé plaintiff to recover, it was at a time anterior to the ice-flood, and if they are responsible for the loss, it is because they did not deliver the boats before .the flood came. Upon these facts the jury were instructed- that if it was in the defendant’s power to deliver the boats within the sixty days, if that time was stipulated, or if no time named, within a reasonable time which had terminated before the flood, “ then, after the time had expired, they would be kept at the risk of the defendants, and if swept away by an ice-flood, it would be their loss, * * because it was their fault in not having them in a place where the ice-flood would not have reached them.” In this we think there was error.
At the time of the flood the boats were the property of the plaintiff, and no negligence of the defendants as to their care contributed to the loss. It is not alleged that they did or omitted anything to make them liable for the value of the boats prior to their destruction, and but for the flood they could have returned them at any time, without liability in damages for breach of contract other than caused by the delay. The defendants were bailees of the boats for a specific use, which in nowise was departed from; and the contract did not provide for indemnity against loss by an extraordinary flood, nor did the parties contemplate danger therefrom when making it. By what rule are they liable in damages to the value of the plaintiff’s property which was destroyed by casualty ?
It is an ancient and universal rule, resting upon obvious reason and justice, that a wrongdoer shall be held responsible for the proximate, and not for the remote, consequences of his actions: 2 Pars. Con. 455. After illustrating by example and noting the difficulty in measuring the nearness or remoteness of effects, the learned author suggests a principle as useful, if not decisive, in all cases, namely, that every defendant shall be held liable for all of those consequences which might have been foreseen and expected as the result of his conduct, but not for those which he could not *314have foreseen, and was therefore under no moral obligation to take into consideration. The rule is not limited to eases of special damage, but it applies to all damage: 2 Greenl. Ev., sects. 256, 261. In the case of contract the measure of damages is much more strictly confined than in tort, and generally the primary -and immediate result of the breach of contract can alone be looked to: Mayne on Dam. 6. In Morrison v. Davis, 8 Harris 171, a summary of the rule and principle is applied to common carriers, with the remark that in any other ease the question would present no difficulty. In that case the action was against the defendants, as common carriers on the Pennsylvania canal. Their boat was wrecked below Piper’s dam by reason of an extraordinary flood; they started on its voyage with a lame horse, and by reason thereof great delay was occasioned in the transportation of the plaintiff’s goods, and had it not been for this the boat would have passed the point where the accident occurred before the flood came, and would have arrived in time and safety at its destination. The court assumed that the flood was the proximate cause of the disaster, and decided that the .lameness of the horse, which caused delay in the speed of the boat, was too remote to make the defendants responsible for the goods which were lost in the wreck. This case was cited and followed in Denny v. New York C. Railroad Co., 13 Gray (Mass.) 481, where it is said: “ In that case may be found not only a clear and satisfactory statement of the law upon the subject, but a significant illustration of the rule which the decision recognises and affirms!”
A carrier contracted with a miller to carry for him two pieces of iron forming the broken shaft of a mill, and deliver the same to an artificer as a model for a new one. The shaft was indispensable to the working of the mill, which necessarily remained idle till the new one could be supplied, but of this the carrier was not aware. He did not deliver the pieces of iron within a reasonable time, and was sued by the miller for a breach of his agreement: Held, that the plaintiff could not recover as damages the loss or profits incurred by the stoppage of the mill, and the rule for damages was thus stated: “ Where two parties have made a contract which one of them has broken, the damages which the other party ought to receive in respect of such breach of contract should be either such as may fairly and reasonably be considered as arising naturally, that is, according to the usual course of things, from such breach of contract itself, or such as may reasonably be supposed to have been in the contemplation of both parties, at the time they made the contract, as the probable result of the breach of it.” If the special circumstances were communicated by one party to the other, the damages resulting from the breach of the contract which they would reasonably contemplate, would be the amount of injury which would follow ordinarily from a breach of contract under *315those special circumstances so known and communicated. But if those circumstances were unknown to the party breaking the contract, he at most could only be supposed to have had in contemplation the amount of injury which would arise generally, and in the great multitude of cases not affected by any special circumstances, from such a breach of contract: Hadley v. Baxendale, 26 Eng. Law & Eq. Rep. 398.
Now, in this case there were no special circumstances communicated, or in contemplation of the parties. All that the defendants could foresee by ordinary forecast, as a result of the breach of their contract to return the boats, would be the expense to the plaintiff in taking them himself, and the natural and direct injury resulting from the delay. . They are liable for damages, the primary and immediate result of the breach of their contract, “ and not for those which arise from a conjunction of this fault with other circumstances that are of an extraordinary nature.” Of course, by “ fault” is here meant such as consists solely in breach of a contract, as not returning the boats in time, unnecessary delay in conveying goods to the place of destination, or the like. If fault or negligence in the care of the property concurred with the flood, the case would come within the principle ruled in Scott et al. v. Hunter et al., 10 Wright 192. As the facts appear, the general rule relative to damages applies.
Judgment reversed, and venire facias de novo awarded.